              Case 2:20-cv-09702-DMG-SK Document 52 Filed 08/10/21 Page 1 of 4 Page ID #:387


                 1   Jeffrey A. Kobulnick - Bar No. 228299
                     Mark D. Brutzkus - Bar No. 128102
                 2   Michael A. Bernet - Bar No. 306657
                     BRUTZKUS GUBNER
                 3   21650 Oxnard Street, Suite 500
                     Woodland Hills, CA 91367
                 4   Telephone: (818) 827-9000
                     Facsimile: (818) 827-9099
                 5   Email:     jkobulnick@bg.law
                                mbrutzkus@bg.law
                 6              mbernet@bg.law
                 7   Attorneys for Defendant and Counter-Claimant,
                     ALL ACCESS APPAREL, INC.
                 8
                     Peter J. Farnese – Bar No. 251204
                 9   EPSTEIN DRANGEL LLP
                     700 South Flower Street, Suite 1000
                10   Los Angeles, CA 90017
                     Telephone (310) 356-4668
                11   Facsimile: (310) 388-1232
                     Email:     pfarnese@ipcounselors.com
                12
                     ASHLY E. SANDS (Pro hac vice)
                13   EPSTEIN DRANGEL LLP
                     60 East 42nd Street, Suite 2520
                14   New York, NY 10165
                     Telephone: (212) 292-5390
                15   Facsimile: (212) 292-5391
                     Email:    asands@ipcounselors.com
                16
                     Attorneys for Plaintiff and Counter-Defendant,
                17   HAPPY ASHLEY LTD.
                18                         UNITED STATES DISTRICT COURT
                19                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
                20

                21   HAPPY ASHLEY LTD.,                        Case No. 2:20-cv-09702-DMG-SK
                22                  Plaintiff,                 STIPULATION TO PLACE CASE ON
                                                               INACTIVE STATUS
                23   v.
                                                               [Proposed Order Filed Concurrently
                24   ALL ACCESS APPAREL, INC.,                 Herewith]
                25                 Defendant.                      Judge:    Honorable Dolly M. Gee
                26

                27

                28



                                                               1
                                       JOINT STIPULATION TO PLACE CASE ON INACTIVE STATUS
4234.020 / 2675668
              Case 2:20-cv-09702-DMG-SK Document 52 Filed 08/10/21 Page 2 of 4 Page ID #:388


                 1         Plaintiff and Counter-Defendant HAPPY ASHLEY LTD. (“Plaintiff”) and
                 2   Defendant and Counter-Claimant ALL ACCESS APPAREL, INC. (“Defendant”)
                 3   (collectively, the “Parties”), through their undersigned counsel of record, hereby
                 4   stipulate as follows:
                 5         WHEREAS, the Parties finalized the terms of a written settlement agreement
                 6   (“Agreement”) on or about July 29, 2021, fully resolving all claims and counterclaims
                 7   in this action, with each of the Parties to bear its own respective attorneys’ fees and
                 8   costs, and without any prevailing party;
                 9         WHEREAS, the Agreement contains conditions (“Settlement Conditions”) that
                10   are expected be fully completed by no later than January 7, 2022;
                11         WHEREAS, the Parties agree that in light of the Agreement, and in order to
                12   avoid the unnecessary expenditure of time and resources by their counsel and the
                13   Court, it is in the best interests of the Parties and the Court to place this action on
                14   inactive status until the earlier of January 7, 2022 or such time when the Parties jointly
                15   inform the Court that the Settlement Conditions have been fulfilled;
                16         WHEREAS, the Parties agree that the Court should retain jurisdiction over the
                17   Parties and this action, as may be necessary in order to enforce the terms of the
                18   Agreement;
                19         WHEREAS, the Parties agree that in the event this action is restored to active
                20   status, as the result of a request filed by one or more of the Parties prior to January 7,
                21   2022, the Court should reset all dates and deadlines in this action, including but not
                22   limited to the deadline to amend pleadings and add parties;
                23         WHEREAS, the Parties further agree that in the event this action is restored to
                24   active status, Plaintiff’s principal, Ms. Ashley Williams, may be added as a party in
                25   this case;
                26         WHEREAS, Plaintiff’s counsel represents that Ms. Williams has consented to
                27   the personal jurisdiction of this Court for the purpose of being added as a party to this
                28   action;


                                                                 2
                                        JOINT STIPULATION TO PLACE CASE ON INACTIVE STATUS
4234.020 / 2675668
              Case 2:20-cv-09702-DMG-SK Document 52 Filed 08/10/21 Page 3 of 4 Page ID #:389


                 1         WHEREAS, Plaintiff’s counsel represents that it has been authorized by Ms.
                 2   Williams to accept service of all pleadings in this action on her behalf;
                 3         WHEREFORE, the Parties hereby stipulate, subject to the Court’s approval, as
                 4   follows:
                 5         1.     This action shall be placed on inactive status until the earlier of January
                 6                7, 2022 or such time when the Parties jointly inform the Court that the
                 7                Settlement Conditions have been fulfilled;
                 8         2.     Should the Parties jointly inform the Court that the Settlement Conditions
                 9                have been fulfilled prior to January 7, 2022, this action shall be
                10                immediately dismissed with prejudice pursuant to Fed. R. Civ. P.
                11                41(a)(1)(A)(ii) upon receipt of such notice, with each of the Parties to
                12                bear its own attorneys’ fees and costs;
                13         3.     Absent receipt of notice that the Settlement Conditions have been
                14                fulfilled prior to January 7, 2022, so long as none of the Parties files a
                15                request prior to January 7, 2022 to reactivate this case, this case shall be
                16                dismissed with prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) on
                17                January 7, 2022, with each of the Parties to bear its own attorneys’ fees
                18                and costs;
                19         4.     The Court shall retain jurisdiction over the Parties and this action, as may
                20                be necessary in order to enforce the terms of the Agreement;
                21         5.     In the event this action is restored to active status, as the result of a
                22                request filed by one or more of the Parties prior to January 7, 2022, the
                23                Court shall reset all dates and deadlines in this action, including but not
                24                limited to the deadlines to amend pleadings and add parties; and
                25         6.     In the event this action is restored to active status, Plaintiff’s principal,
                26                Ms. Williams, may be added as a party in this action.
                27         IT IS SO STIPULATED.
                28         A [Proposed] Order is being submitted concurrently herewith.


                                                                 3
                                        JOINT STIPULATION TO PLACE CASE ON INACTIVE STATUS
4234.020 / 2675668
              Case 2:20-cv-09702-DMG-SK Document 52 Filed 08/10/21 Page 4 of 4 Page ID #:390


                 1

                 2   Dated: August 10, 2021                        BRUTZKUS GUBNER
                 3
                                                                   By: /s/ Jeffrey A. Kobulnick
                 4                                                     JEFFREY A. KOBULNICK
                                                                   Attorneys for Defendant, ALL ACCESS
                 5
                                                                   APPAREL, INC.
                 6

                 7   Dated: August 10, 2021                        EPSTEIN DRANGEL LLP
                 8                                                 By: /s/ Peter J. Farnese
                 9                                                     PETER J. FARNESE
                                                                   Attorneys for Plaintiff, HAPPY
                10                                                 ASHLEY LTD.
                11

                12

                13         The undersigned attests that all other signatories listed, and on whose behalf
                14   this filing is submitted, concur in this filing’s content and have authorized this filing.
                15

                16   Dated: August 10, 2021                        BRUTZKUS GUBNER

                17                                                 By: /s/ Jeffrey A. Kobulnick
                                                                       JEFFREY A. KOBULNICK
                18
                                                                   Attorneys for Defendant, ALL ACCESS
                19                                                 APPAREL, INC.
                20

                21

                22

                23

                24

                25

                26

                27

                28



                                                                  4
                                        JOINT STIPULATION TO PLACE CASE ON INACTIVE STATUS
4234.020 / 2675668
